Citation Nr: 0421677	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to May 
1996.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In September 2002, the Board 
adjudicated issues involving entitlement to service 
connection for bilateral knee disabilities and entitlement to 
an increased disability rating for hypersomnolence due to 
narcolepsy.  The Board's decision as to those issues is 
final.  See 38 C.F.R. § 20.1100 (2003).  The Board deferred 
action on the remaining issue, entitlement to service 
connection for asthma, and subsequently undertook additional 
development with respect to that issue based upon a 
regulation which was then in effect, 38 C.F.R. § 19(a)(2) 
(2002).  Pursuant to the Board's development memorandum, a VA 
examination of the veteran was completed in May 2003.

Also in May 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
invalidated portions of VA's development regulations.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) was inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denied appellants a "review on appeal" when 
the Board considers additional evidence without having to 
either remand the case to the RO for initial consideration of 
the newly-developed evidence or obtain a waiver of the RO's 
consideration of the additional evidence in favor of 
immediate review by the Board.  See also Bernard v. Brown, 4 
Vet. App. 384 (1993).

Because of the Federal Circuit's decision, in September 2003 
the Board remanded this case to the Appeals Management Center 
(AMC) of the Veterans Benefits Administration so that the 
additional medical evidence could be considered and the 
veteran's claim readjudicated.  In April 2004 the AMC issued 
a Supplemental Statement of the Case which continued to deny 
the veteran's claim.  The case has been returned to the 
Board.  The veteran's accredited representative has submitted 
written argument on her behalf, most recently in July 2004. 

FINDING OF FACT

Thee is no current medical diagnosis of asthma.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
asthma.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not relevant here the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case, a VCAA letter was sent to the veteran, with a 
copy to her accredited representative, in February 2001.  The 
RO informed the veteran of the evidence needed to 
substantiate her claim in February 2001 by informing her of 
the provisions of the VCAA, in terms of VA's duty to notify 
her of the evidence needed to substantiate her claim and to 
assist her in developing the relevant evidence. Specifically, 
the RO instructed her to submit medical evidence showing that 
she currently had the claimed disorder, that she incurred a 
related disease or injury during service, and medical 
evidence showing that the disorder was related to the injury 
or disease that occurred during service.  The RO also 
instructed her to submit medical records of treatment 
received for the claimed disorder since her separation from 
service.  The RO informed her that although VA would try to 
obtain any identified medical records on her behalf, she was 
responsible for seeing that the records were submitted to VA. 

Crucially, the veteran was informed by means of that letter 
as to what evidence she was required to provide and what 
evidence VA would attempt to obtain on her behalf.  The Board 
finds that this letter properly notified the veteran as to 
which portion of required information and evidence is to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran, satisfying the statute and 
the Court's concerns in Quartuccio.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
January 1997, years prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  Subsequent to 
the RO furnishing the veteran with the VCAA letter, the AMC 
readjudicated this claim in the April 2004 SSOC.  Thus, any 
VCAA notice deficiency has been rectified.   

The February 2001 VCAA letter which was sent to the veteran 
expressly notified her that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the February 24, 2001 letter, 
page 4.  The claim was re-adjudicated in the April 2004 SSOC, 
long after the expiration of the one-year period.

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
In particular, the veteran's service medical records have 
been obtained, as well as post-service outpatient treatment 
records.  There are also of record reports of VA 
examinations, most recently the May 2003 VA examination which 
was requested by the Board.  There is no indication that any 
relevant evidence exists which has not been obtained, and the 
veteran and her accredited representative have pointed to no 
such evidence.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In her December 1998 substantive appeal (VA Form 
9), she declined a hearing before a Veterans Law Judge.  See 
38 C.F.R. § 3.103 (2003).

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. 
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. 
A "current disability" means a disability shown by competent 
medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Factual Background

The veteran's service medical records include reference in 
January 1994 and in February 1995 to shortness of breath 
associated with cold weather.  In a report of medical history 
which she completed in February 1996, the veteran responded 
affirmatively to the question concerning shortness of breath.  
She elaborated by stating that she had this problem when 
running in cold weather.  The service medical records do not 
contain a diagnosis of asthma.  

In June 1996, the veteran filed a claim of entitlement to 
service connection for numerous disabilities, including 
asthma.  A VA compensation and pension examination was 
completed in July 1996.  The veteran reported having "asthma 
with increasing cold weather and she used inhalers."  A 
chest x-ray and pulmonary function studies were normal.  The 
examiner's diagnosis was "? asthma".
The veteran's asthma claim was denied in the January 1997 RO 
rating decision which forms the basis for this appeal, on the 
basis that asthma had not been diagnosed.

Of record is an April 1999 fitness for duty evaluation which 
was completed in connection with the veteran's Army Reserve 
service.  Asthma or breathing problems were not mentioned 
therein.

As has been noted in the Introduction, the Board undertook 
additional evidentiary development in this case in order to 
determine whether the veteran in fact had asthma.  Of record 
is the report of a May 2003 VA examination of the veteran.  
The examination report is extremely detailed and reflects 
review of the claims folder.
Although the veteran reported a history of asthma, she was 
unable to specify when she had been diagnosed with asthma.  
She was not receiving any treatment for asthma or breathing 
problems.  The examiner stated: "In thorough review of the 
C-file I find no formal diagnosis of asthma, only mention of 
it per her reports and in correspondence with her claim and 
appeals."  Physical examination was negative.    

The examiner noted the normal chest x-ray and pulmonary 
function tests in 1996.  
The examiner ordered that the pulmonary function testing be 
repeated.  This was accomplished; no change was noted since 
the normal 1996 study.

The examiner's impression was history of reported difficulty 
breathing in cold weather with exertion.  The examiner again 
noted that he found no medical records documenting a history 
of asthma.

The veteran's post-service VA outpatient treatment records 
were obtained; these do not disclose any complaints or 
findings involving difficulty breathing or asthma.



Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

With respect to element (1), current disability, there is no 
evidence of asthma.  The extremely thorough 2003 VA 
examination of the veteran found none, and the examiner noted 
that there had never been any reference to asthma, aside from 
the veteran's own self reports.  The examiner's observation 
appears to be congruent with both the service medical records 
and the post-service medical records, none of which contain 
any reference to asthma.  Indeed, the veteran's VA outpatient 
treatment records are devoid of any reference to any 
breathing problems.

The Board is aware of the  "? asthma" diagnosis found in 
the 1996 VA examination report.  This amounts to no 
diagnosis.  Moreover, the physical examination, x-rays and 
pulmonary function testing done at the time were pertinently 
negative.  Thus, the Board accords no weight to the comment  
"? asthma".  The Court has held that medical opinions which 
are inconclusive in nature cannot support a claim.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The only other evidence in favor of the veteran's claim is 
the veteran's own statements to the effect that she may have 
asthma and was treated for same in service.  It is well-
established, however, that as a lay person without medical 
training the veteran is not competent to render opinions on 
medical matters such as diagnosis or to attribute symptoms to 
a particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

It does not appear that the veteran has experienced shortness 
of breath on exertion during cold weather since she left 
military service.  In any event, a symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, in particular Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of 
diagnosed asthma, Hickson element (1) is not met and service 
connection may not be granted.  The lack of a current 
disability is dispositive of this appeal.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  With respect to Hickson 
element (2), in-service disease or injury, there is no 
evidence of in-service disease; asthma was not diagnosed in 
service.  As to in-service injury, arguably the complaints of 
shortness of breath during cold weather satisfy element (2).  
Turning to element (3), in the absence of a diagnosis of 
asthma there cannot be a medical nexus, and there is none of 
record.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed asthma in the absence of competent medical 
evidence of the disability.  A preponderance of the evidence 
is against the claim.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Service connection for asthma is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



